                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division




UNITED STATES OF AMERICA,


V.                                                  CRIMINAL ACTION NO.2:18crl94


ERIC BRIAN BROWN,

              Defendant.


                             MEMORANDUM OPINION AND ORDER


       Before the Court is the Government's Motion to Involuntarily Medicate Defendant Brown

To Restore His Competency to Stand Trial("Sell Motion"). ECF No. 100. The Court held a hearing

and considered the parties' filings on the matter. The Govemment's Sell Motion is GRANTED

with respect to Option 2A of the Individualized Treatment Plan, but DENIED with respect to

Option 1 and Option 2B of the Individualized Treatment Plan.

                       I. FACTUAL AND PROCEDURAL HISTORY


       Eric Brian Brown ("Defendant")is charged with Count 1, Kidnapping Resulting in Death,

in violation of 18 U.S.C. § 1201(a)(1) and (2); Count 2, Assault with Intent to Commit Aggravated

Sexual Abuse and Sexual Abuse, in violation of 18 U.S.C. § 113(a)(1); Count 3, Assault with

Intent to Commit a Felony, in violation of 18 U.S.C. 113(a)(2); Count 4, Assault Resulting in

Serious Bodily Injury, in violation of 18 U.S.C. § 113(a)(6); Count 5, Theft of Personal Property,

in violation of 18 U.S.C. § 661; and Count 6, Stalking, in violation of 18 U.S.C. § 2261A(1). ECF

No. 104. On December 15, 2017,the Court ordered an examination of Defendant to determine his

competency to stand trial pursuant to 18 U.S.C.§ 4241(a)and Fed. R. Crim. P. 12.2(c)(1)(A). ECF

No. 17. On January 23, 2018, the Court received the forensic report on the Defendant, which


                                                1
informed the Court's determination that Defendant was incompetent to stand trial. ECF Nos. 20,

24. Since that time, Defendant has been committed to the custody ofthe Attorney General in FMC

Butner in an attempt to restore his competency to stand trial. Since his admission into FMC Butner,

Defendant has consistently refused all voluntary treatment and the oral administration of

antipsychotic medication.

       On June 22, 2018, the Court affirmed the Bureau of Prison's ("BOP") administrative

determination to forcibly medicate Defendant pursuant to Washington v. Harper^ 494 U.S. 210

(1990). ECF No. 45. Since his Harper hearing. Defendant has been treated under the Harper

Factors. His treatment consists ofthe involuntarily medication ofhaloperidol, an antipsychotic that

is administered via injection and mitigates the symptoms of Defendant's schizophrenia and

catatonia enough to place him in partial remission and limit the acute risk he will harm himself or

others. See ECF No. 94. This treatment with a single antipsychotic drug is considered a form of

monotherapy. However, Defendant still suffers residual symptoms that continue to interfere with

his competency to stand trial. Id.

       On July 11, 2019, FMC Butner issued a report on the Defendant's status, indicating its

recommendation that Defendant be further involuntarily medicated pursuant to Sell v. United

States, 539 U.S. 166 (2003) for the purpose of restoring his competence to stand trial. Id. On

August 6, 2019, the Court issued an order directing that FMC Butner prepare a Sell Appendix

Report. ECF No. 98.

       On September 4, 2019, FMC Butner issued its Individualized Treatment Plan for

Defendant in accordance with the Court's order. ECF No. 117. The Individualized Treatment Plan

contains the following conclusions:(1) Defendant suffers from schizophrenia, which is currently

in partial remission;(2) Defendant's symptoms of acute danger and grave disability have been
treated with haloperidol following his Harper hearing; and (3) Defendant requires additional

treatment to attain competency. Id. The Individualized Treatment Plan further proposes that

Defendant be placed on a "multi-step medication plan." Id. The first two proposed treatments

qualify as Antipsychotic Polypharmacy ("APP"), or treatment of schizophrenia using multiple

antipsychotic drugs. ECF No. 117 at 10. Option 1 is an APP treatment of haloperidol by injection

and aripiprazole by mouth. Id. Option 2A is an APP treatment of olanzapine and haloperidol by

injection. Id. Option 2B is switching Defendant's injection monotherapy from haloperidol to

fluphenazine. Id.

       Defendant objects to the Government's Sell Motion and the parties have made numerous

filings in support of their positions. ECF Nos. 103, 110, 111, 113-115. On December 10, 2019,

the Court held a hearing on the Government's Sell Motion,at which time the Court heard testimony

from the Government's expert. Dr. Logan Graddy("Dr. Graddy"),and the Defendant's expert. Dr.

George P. Corvin ("Dr. Corvin"). See ECF No. 118. Most of the dispute between the parties

involves Option 2A and the merits of an involuntary APP treatment using a combination of

haloperidol and olanzapine. At the conclusion ofthe December 10,2019 hearing,the Court ordered

supplemental briefings on the Sell Motion from the parties. Id. The matter is now fully briefed

(ECF Nos. 120, 121) and the Sell Motion is ripe for determination.

                                   11. LEGAL STANDARD


       Through a series of cases, the United States Supreme Court ("Supreme Court") has

established a framework to determine whether the "forced administration of antipsychotic drugs

to render [a criminal defendant] competent to stand trial unconstitutionally deprives [the

defendant] of[their]'liberty' to reject medical treatment."5^// v. United States^ 539 U.S. 166,177

(2003). In United States v. Harper, 494 U.S. 210(1990), the Supreme Court "recognized that an
individual has a ^significant' constitutionally protected liberty interest' in 'avoiding the unwanted

administration of antipsychotic drugs.'" Id. at 178 (quoting Harper, 494 U.S. at 221). However,

the Supreme Court also found that "the State's interest in administering medication was legitimate

and important, and it held that the Due Process Clause permits the State to treat a prison inmate

who has a serious mental illness with antipsychotic drugs against his will, if the inmate is

dangerous to himself or others and the treatment is in the inmate's medical interest." Id. (internal

quotations and citations omitted). As the Supreme Court summarized in Sell, its decision in United

States V. Riggins, 504 U.S. 127(1992) recognizes, "that, in principle, forced medication in order

to render a defendant competent to stand trial for murder was constitutionally permissible." Id. at

179. Considered together:

       These two cases. Harper and Riggins, indicate that the Constitution permits the
       Government involuntarily to administer antipsychotic drugs to a mentally ill
       defendant facing serious criminal charges in order to render that defendant
       competent to stand trial, but only if the treatment is medically appropriate, is
       substantially unlikely to have side effects that may undermine the fairness of the
       trial, and, taking account of less intrusive alternatives, is necessary significantly to
       further important governmental trial-related interests.

Id. The Supreme Court has made clear that the circumstances justifying the intrusion ofthe liberty

ofan individual person implicit in the act offorcibility medicating a criminal defendant are "rare."

Id.


       In order to justify forcibly medicating a criminal defendant to achieve competency for trial,

a district court must make a series offindings with respect to four factors identified by the Supreme

Court in Sell ("Sell Factors") as well as consider relevant special circumstances. Further, the

United States Court ofAppeals for the Fourth Circuit("Fourth Circuit")has provided the following

guidance for district courts in applying the Sell Factors:

       Because the involuntary administration of antipsychotic drugs for purposes of trial
       competence implicates both a person's significant liberty interest in avoiding
       unwanted drugs and the public's interest in prosecuting crimes, a higher standard
       of proof for entry of such an order is desirable. A higher standard—a standard
       greater than the preponderance-of-the-evidence standard but not as demanding as
       the beyond-a-reasonabie-doubt standard—^minimizes the risk of erroneous
       decisions in this important context.

United States v. Bush,585 F.3d 806,814(4th Cir. 2009)(internal citation omitted). Therefore, the

Court must find that the Sell Factors weigh in favor of the Government by clear and convincing

evidence. Id.


A. Sell Factors


       In order to forcibly medicate a defendant to restore competency to stand trial, the

Govemment must establish the following, by clear and convincing evidence:(1)that an important

governmental interest exists, such as bringing a defendant to trial who is charged with a serious

crime;(2)that involuntary medication will significantly further the Government's interest;(3)that

involuntary medication is necessary to further the Government's interest, as less intrusive means

of restoring competency are unlikely to be successful; and (4) that the use of any medicines are

medically appropriate in light of the defendant's condition. Sell, 539 U.S. at 179.

       1. Important Governmental Interest

       A court contemplating forcibly medicating a defendant must "find that important

govemmental interests are at stake. The Government's interest in bringing to trial an individual

accused of a serious crime is important. That is so whether the offense is a serious crime against

the person or a serious crime against property."Sell,539 U.S. at 180. The Fourth Circuit has further

elaborated on what constitutes a serious crime for the purpose of Sell Factors analysis, holding that

"the central consideration when determining whether a particular crime is serious enough to satisfy

this factor is the 'maximum penalty authorized by statute.'" United States v. Chatmon, 718 F.3d

369, 374 (4th Cir. 2013)(citing United States v. Evans, 404 F.3d 227, 237 (4th Cir. 2005)). In
United States v. White, the Fourth Circuit found that "[w]ithout establishing a hard and fast rule,

we have held that a crime is *serious' for involuntary medication purposes where the defendant

faced a ten-year maximum sentence for the charges against him." United States v. White,620 F.3d

401,410(4th Cir. 2010). However, the Fourth Circuit also discussed and did not "flatly reject[]"

a guidelines sentencing approach as an alternative means to determining whether a crime is serious.

White, 620 F.3d at 411 n.7. Even using a guidelines sentencing approach, the Fourth Circuit still

cautions that regardless ofhow much time a defendant actually would spend in prison,ifconvicted,

"[tjhere are other aspects to the govemment's interest that make it important to bring [defendants]

to trial for the alleged criminal conduct," including conveying to the public the serious nature of

the alleged conduct. Bush,585 F.3d at 815(internal citation omitted). However,the Fourth Circuit

has tempered this view in more recent cases:

       In Bush, we also explained that 'the very fact that the government is prosecuting
       Bush for this conduct conveys a message about its seriousness and its
       consequences.' Although this is true, it is not a unique characteristic in this case,
       nor could it ever be a unique characteristic of any case of this type. It is instead a
       truism, applicable to any case where the government seeks forcible medication:
       without a prosecution, there would be no case.

White,620 F.3d at 413 (internal citation omitted).

       In determining whether a crime is serious, the Supreme Court also direct district courts to

consider special circumstances that "may lessen the importance of that interest. The defendant's

failure to take drugs voluntarily, for example, may mean lengthy confinement in an institution for

the mentally ill—^and that would diminish the risks that ordinarily attach to freeing without

punishment one who has committed a serious crime." Sell, 539 U.S. at 180. The Sell Court also

cites as a special circumstance the amount of time the defendant has already spent in custody and

the time served that would be credited if convicted. Id. However, the Court has also made clear

that by directing consideration of special circumstances:
       We do not mean to suggest that civil commitment is a substitute for a criminal trial.
       The Government has a substantial interest in timely prosecution. And it may be
       difficult or impossible to try a defendant who regains competence after years of
       commitment during which memories may fade and evidence may be lost. The
       potential for future confinement affects, but does not totally undermine,the strength
       of the need for prosecution. The same is true of the possibility that the defendant
       has already been confined for a significant amount of time (for which he would
       receive credit toward any sentence ultimately imposed, see 18 U.S.C. § 3585(b)).
       Moreover, the Government has a concomitant, constitutionally essential interest in
       assuring that the defendant's trial is a fair one.

Id.


       Additionally, the Fourth Circuit has clarified that the two enumerated special

circumstances in Sell do not constitute the full compendium ofcircumstances district courts can or

should consider:


       We reject the government's implied assertion that our special circumstances
       analysis is limited to considering whether White is subject to civil commitment and
       whether she has been confined for a significant period oftime. In Sell^ the Supreme
       Court clearly stated that the inquiry is a fact-specific one: "[c]ourts, however, must
       consider the facts of the individual case in evaluating the Government's interest in
       prosecution. Special circumstances may lessen the importance of that interest."
       Sell, 539 U.S. at 180. The Court then provided a non-exclusive list, as evidenced
       by its use of the term "for example" in the sentence immediately following its
       announcement that special circumstances may lessen the government's interest. Id.
       Further, we have already recognized the flexible nature of our special
       circumstances inquiry in Evans, where we explicitly stated that length of
       incarceration is not necessarily the only factor relevant to whether special
       circumstances undermine the government's interest.

White, 620 F.3d at 412 n.9. As the Fourth Circuit references above, the special circumstances

articulated in Sell are not "the only consideration relevant to whether special circumstances

undermine the government's interest." Evans, 404 F.3d at 240. Therefore, "the flexibility of the

special circumstances determination may identify factors militating in favor of the government's

interest in going forward with a prosecution even where there has been prolonged pretrial

detention, and the analysis may also identify factors further undermining the government's

interest." White, 620 F.3d at 413. With this in mind, "the district court [having] the option of
imposing a period of supervised release as a factor bolstering the government's interest." Id.

       2. Involuntary Medication Must Significantly Further the Government's Interest

       A court contemplating forcibly medicating a defendant must also find that the

administration of said medication will significantly further the Government's interest. As the

Supreme Court explains:

       [The district] court must conclude that involuntary medication will significantly
       further those concomitant state interests. It must find that administration of the
       drugs is substantially likely to render the defendant competent to stand trial. At the
       same time, it must find that administration of the drugs is substantially unlikely to
       have side effects that will interfere significantly with the defendant's ability to
       assist counsel in conducting a trial defense, thereby rendering the trial unfair.

Sell, 539 U.S. at 181.

       3. Involuntary Medication Must Be Necessary to Further the Government's Interest

       A court contemplating forcibly medicating a defendant must also find that forcibly

medicating a defendant is necessary to further the Government's interest:

       [The district] court must conclude that involuntary medication is necessary to
       further those interests. The court must find that any alternative, less intrusive
       treatments are unlikely to achieve substantially the same results. Cf Brief for
       American Psychological Association as Amicus Curiae 10-14 (nondrug therapies
       may be effective in restoring psychotic defendants to competence); but cf. Brieffor
       American Psychiatric Association et al. as Amid Curiae 13-22 (alternative
       treatments for psychosis commonly not as effective as medication). And the court
       must consider less intrusive means for administering the drugs, e.g., a court order
       to the defendant backed by the contempt power, before considering more intrusive
       methods.


Id. Sell has a "specific command that must be met before a district court may answer this

inquiry in the affirmative: the court 'must consider less intrusive means for administering

the drugs, e.g., a court order to the defendant backed by the contempt power.'" United

States V. Chatmon,718 F.3d 369,375 (4th Cir. 2013).
       4. Use OfDrugs Is Medically Appropriate In Light OfThe Defendant's Condition

       Finally, a court contemplating forcibly medicating a defendant to restore competency must

also find the usage of drugs is medically appropriate:

       [The district] must conclude that administration of the drugs is medically
       appropriate, i.e., in the patient's best medical interest in light of his medical
       condition. The specific kinds of drugs at issue may matter here as elsewhere.
       Different kinds of antipsychotic drugs may produce different side effects and
       enjoy different levels of success.

Sell, 539 U.S. at 181. With these legal standards in mind, the Court now addresses the

Govemment's Sell Motion.

                                        III. DISCUSSION

       After hearing the arguments of the parties and reviewing their filings, the Court finds that

that Option 1 (an APP treatment requiring oral administration ofaripiprazole)ofthe Individualized

Treatment Plan is unlikely to be successful due to Defendant's consistent refiisal to take oral

medication voluntarily. Therefore, the Court must consider the efficacy of Option 2A (injection

APP using haloperidol and olanzapine) and Option 2B (injection monotherapy using

fluphenazine). For the following reasons, the Court finds that the Government has met its burden

on each of the Sell Factors by clear and convincing evidence with Option 2A, but not Option 2B.

Therefore, Defendant may be medicated in accordance with Option 2A. If Option 2A fails, the

Government must present more evidence of the efficacy of Option 2B if it wishes to attempt to

restore Defendant to competency using fluphenazine.

A. The Government Has Established an Important Interest

       The Government easily meets its burden under the first Sell Factor. Defendant is charged

with six different crimes,the most serious ofwhich is Kidnapping Resulting in Death. Ifconvicted.

Defendant faces life imprisonment for the offenses charged. Quite simply, the charges at issue in
this case are among the most serious in federal criminal law. It follows that the Government's

interests in prosecuting a case with such serious implications—both in terms of the nature of the

crime itself and the penalties associated with a conviction—are elevated to an extremely high

degree.

       The Court must also consider any special circumstances that mitigate the Government's

elevated interest in prosecuting this case. The Court has previously recognized that the special

circumstances of some cases—including the availability of civil commitment—mitigate the

Government's interest in pursuing a prosecution. See United States v. Duncan, 968 F. Supp. 2d

753 (E.D. Va. 2013)(holding the Government's interest in prosecuting a defendant for unlawful

possession of a firearm was not serious enough to justify involuntary medication under Sell).

However, the availability of civil commitment does not come close to overcoming the

Government's interests in prosecuting this specific case against the Defendant, namely protecting

public safety and deterring similar crimes. Quite simply, civil commitment cannot stand in place

of a criminal prosecution in such a serious case when a viable plan for restoring the Defendant's

competence has been developed in accordance with the Sell Factors. In other words, simply

allowing the Defendant to languish below competence so that he may be civilly committed does

not satisfy the Government's interests in timely prosecuting the crimes for which Defendant is

accused—most notably. Kidnapping Resulting in Death. Therefore,the first Sell Factor is satisfied.

B.Involuntary Medication with Option 2A Will Substantially Further the Important
Governmental Interest


       The parties disagree on whether the Government has met its burden with respect to the

second Sell Factor. For the following reasons, the Court concludes that Option 2A of the

Government's Individualized Treatment Plan is substantially likely to restore Defendant's

competency without side effects that will interfere with his assistance in his defense. However,the


                                                10
Government has not presented sufficient evidence to support a finding that Option 2B is

significantly likely to restore Defendant to competency at this time.

         1. Option 2A is Substantially Likely to Restore Defendant to Competency

         As an initial matter, it is clear that Defendant's condition has improved with haloperidol

monotherapy, despite the fact that he has not been restored to competency on a consistent and

prolonged basis. Tr. 21:10-20. Additionally, Dr. Corvin conceded that some alternative form of

treatment has the potential to restore him to competency, opining that the likelihood of Defendant

achieving competency would improve "if [Defendant] were on a medication that has superior

efficacy." Tr. 220:4-6. Currently, Defendant is being treated with a low dose of haloperidol and

the medication has a small presence in his bloodstream, leading Dr. Graddy to refer to the current

treatment as a "maintenance medication" unlikely to restore Defendant to competency. Tr. 25:17;

24-25:18-4. This supports the conclusions that Defendant's schizophrenia has not been fully

treated and he should not be considered as a patient unlikely to be restored based on unsuccessful

antipsychotic treatment administered over 120 days. See also Tr. 45-46:25-6 (describing the

"partial remission" achieved by the "incomplete[] treatment" on haloperidol). The Court views the

foregoing as an indication that treatment with haloperidol has achieved a degree of effectiveness

and further treatment is capable of restoring Defendant to competency, rather than a dispositive

signal that Defendant's incompetence is intractable just because he has been treated with

haloperidol in accordance with the Harper Factors.

         Notwithstanding Dr. Corvin's reservations about utilizing APP on an involuntary basis,

APP's role in treating schizophrenia is supported by data accumulated in the Tiihonen Study.' The

Tiihonen Study finds that APP is "associated with slightly lower risk of psychiatric


'Jari Tiihonen, et al.. Association ofAntipsychotic Polypharmacy vs. Monotherapy with Psychiatric
Rehospitalization Among Adults with Schizophrenia, 76 JAMA PSYCHIATRY 499(2019).

                                                       11
rehospitalization than monotherapy." ECF No. 113-3 at 2. While psychiatric rehospitalization does

not neatly equate with competency restoration, the Tiihonen Study does show that APP can be a

safe and effective treatment for schizophrenia bringing benefits that outweigh the side effects.

Moreover, it is clear that a treatment of"superior efficacy" is required for Defendant. Dr. Graddy

also has experience treating patients using APP, including the successful use of the combination

of haloperidol and olanzapine proposed in Option 2A. Tr. 52:16-22 (describing the combination

of haloperidol and olanzapine as "completely necessary" for one patient in FMC Butner). The

Court considers the APP proposed in Option 2A a viable path forward, given its demonstrable

results documented in the Tiihonen Study and Dr. Graddy's clinical experience, as well as

Defendant's refusal to be treated with oral medication and/or therapy.

         The Individualized Treatment Plan and Dr. Graddy's testimony demonstrated a significant

likelihood that Defendant will be restored to competency using Option 2A with the following

representations. As an initial matter, the Individualized Treatment Plan shows a substantial

likelihood that Defendant's delusions will be successftilly treated using the Cochrane Study.^ ECF

No. 113-1. This study shows that 76% of defendants treated with antipsychotic medication were

restored to competency status with involuntary treatment. ECF No. 117-1 at 2. Specific to the

concem regarding Defendant's delusions, 73.3% of defendants facing this issue were restored to

competency. Id. Most convincingly, all five defendants in the Cochrane Study who were

administered an involuntary APP regimen in accordance with the Sell Factors were restored to

competency. Tr. 53-54:12-8. In sum, the Individualized Treatment plan shows that, as a general

matter, defendants with schizophrenia and the accompanying delusions are likely to be restored to

competency when properly treated in accordance with the Sell Factors.


^ Robert E. Cochrane, et al., The Sell Effect: Involuntary Medication Treatment Is a Clear and Convincing Success
37 L. Hum.Behav. 107(2013).

                                                        12
       Specific to the Defendant, Dr. Graddy demonstrated that Option 2A is substantially likely

to restore him to competency by considering his past and current treatment, as well as his specific

symptoms and provides a recommended starting dosage of 10 mg of olanzapine in combination

with his current dosage of ICQ mg of haloperidol. Tr. 48:22-25. Dr. Graddy also successfully

demonstrated that Defendant is an appropriate candidate for APP treatment in accordance with

Option 2A by (1) appropriately comparing Defendant to patients who have not yet been fully

treated with antipsychotic medication;(2) demonstrating the overall efficacy of APP treatments;

(3) drawing on his experience of treating other patients with a combination of haloperidol and

olanzapine; and (4)linking Defendant's current condition to other cases successfully treated with

APP. Dr. Graddy's individualized evaluation of Defendant considers the current symptoms of his

mental illness, along with his medical records and past treatments before concluding that the

addition of olanzapine will restore Defendant to competency. In sum. Dr. Graddy's testimony

regarding his evaluation ofthe Defendant's characteristics and his experience and research on APP

supports the conclusion that Defendant is a suitable patient for the APP regimen proposed in

Option 2A. See United States v. Abney, 760 F. App'x 171, 174(4th Cir. 2019)(affirming the use

of involuntary medication where the Government's expert presented sufficient research into the

particularities of the defendant's symptoms, disease, and potential side effects).

       Sedation and mental functioning are the primary side effects that may interfere with

Defendant's ability to assist in his defense. See Tr. 50:19-24; 60:6-13. However, Dr. Graddy

accounted for these issues by testifying that(1)sedation caused by a dose of olanzapine would not

be any worse than the sedation the Defendant is currently experiencing with haloperidol, which

causes Defendant to sleep about 16 hours per day;(2)the medication would be administered in the

evening before bed, allowing Defendant to participate in proceedings and assist with his defense



                                                13
during the appropriate hours; and (3) Defendant's mental functioning has already improved with

the use of haloperidol and would further improve with more effective treatment. Tr. 50:19-24;

60:6-13; 136:9-15. Further, the Court finds that the current haloperidol treatment is not

substantially interfering with Defendant's memory and the addition of olanzapine to his treatment

will not cause memory issues. See Tr. 22-23:13-16 (describing Defendant's ability to remember

his childhood, federal service, and details of football games after he became mentally ill).

Therefore, the Court is satisfied that Defendant will not experience side effects that may render

him unable to assist in his own defense. Moreover, Defendant will be monitored for side effects at

all points during treatment under Option 2A. Other potential side effects relevant to the fourth Sell

Factor will be addressed later in this Order.

       The Court concludes that the Individualized Treatment Plan and Dr. Graddy's testimony

have demonstrated (1)the limited purpose and effects of the haloperidol monotherapy, given the

Defendant's condition;(2) the advantages of additional treatment using Option 2A that show a

substantial likelihood that Defendant's competency will be restored; and (3) consideration of the

potential side effects of Option 2A and the unlikelihood they will interfere with Defendant's

assistance in his defense.


       The Court is unpersuaded by Defendant's objections to Option 2A on the grounds that the

Government has not met its burden under the second Sell Factor. Defense counsel argues that

because Defendant has not been restored to competency during the period Defendant has been

treated pursuant to his Harper hearing, there is no treatment plan that is substantially likely to

restore Defendant to competency relative to the Sell Factors. In practical terms, defense counsel's

argument is that because Defendant has been treated with haloperidol monotherapy for more than

120 days, he has already been treated in accordance with the Sell Factors     there is no substantial



                                                 14
likelihood of competency restoration, regardless of the treatment used. See ECF No. 120 at 3-6

(asserting that as a general matter, there is only a 37% chance ofcompetency restoration after 120

days of treatment with antipsychotics). The implication of defense counsel's argument is that the

Court is categorically unable to order competency restoration measures more than 120 days after

a defendant has begun any antipsychotic treatment regimen. Defense counsel's position also

ignores the distinction between treating Defendant under the Harper Factors as opposed to the Sell

Factors and overlooks the potential effectiveness of new treatment plans, given the individualized

characteristics of each defendant and the circumstances of their treatment.

       Additionally, the Court notes that the purpose ofthe Sell Factors is to determine when it is

appropriate to medicate a defendant on an involuntary basis in order to restore his or her

competency. Once again, the Court cannot accept the contention that the Court is prohibited from

ever utilizing APP in the Sell context because Tiihonen study is the "first of its kind," despite

evidence that APP treatment is appropriate in some cases. ECF No. 120 at 8-10. Additionally,

even Dr. Corvin conceded "there is a [limited] role for[APP] in clinical practice"(Tr. 191:8-16),

in contrast to the contention that the prevailing standard of practice categorically prohibits the use

of APP in the Sell context. Ultimately, the Court is persuaded that Dr. Graddy has provided

adequate justification for Option 2A, based on his consideration of the relevant data and the

condition of the Defendant. Therefore, the second Sell Factor is satisfied under Option 2A.

       2. The Government has not Presented Adequate Justification to Support the Conclusion
       that Option 2B is Substantially Likely to Restore Defendant to Competency

       At the hearing, Dr. Graddy testified that, although the fluphenazine monotherapy proposed

in Option 2B is not exactly the same as the current haloperidol monotherapy,it is very similar and

"would be a less beneficial treatment." Tr. 47:4-23. Further, Dr. Graddy's only justification for

treatment using fluphenazine rather than haloperidol was that "perhaps we will be able to get to a

                                                 15
higher dose" without side effects such that Defendant's schizophrenia will be fully treated. Tr.

47:19-23. Given the similarities between fluphenazine and haloperidol and Dr. Graddy's

recommendation that the current dosage of haloperidol should not be increased,the Court is unable

to conclude that fluphenazine is any more likely to restore Defendant to competency than his

current haloperidol monotherapy, which Dr. Corvin and Dr. Graddy both agree is unlikely to

restore Defendant to competency.^

         If Option 2A fails, the Govemment may attempt to provide additional evidence on the

efficacy of Option 2B. More specifically, the Govemment will have to demonstrate that Defendant

will be able to tolerate a higher dose of fluphenazine relative to his current dose of haloperidol.

However, given the testimony of both experts and the conceded similarities of fluphenazine and

haloperidol, the Court believes it is likely that Option 2B will provide similar benefits and side

effects as compared to Defendant's current treatment. Accordingly, the Govemment has failed to

show that Option 2B satisfies the second Sell Factor by clear and convincing evidence.

C.Involuntary Medication Is Necessary to Further the Government's Interest

         The third Sell Factor is easily satisfied, given the fact that the Defendant has not been

restored to competence on a consistent basis since the Court initially ordered his psychiatric

examination on December 15, 2017 and he has refused treatment since that time. ECF No. 17.

Implicit in Defendant's conclusion that civil commitment is an appropriate remedy in lieu of

prosecution, coupled with the argument that none of the treatment options proposed in the

Individualized Treatment Plan will be effective demonstrates the unlikelihood that Defendant will

be restored to competency absent a change in his current treatment plan consisting of haloperidol



^ The Individualized Treatment Plan states "I do not recommend further increases in dosage of haloperidol" and
specifically references fluphenazine as an antipsychotic that "act[s] in a similar manner and has similar side effects.'
ECF No. 117 at 9. The Government has not provided any explanation as to why Defendant is any more likely to
tolerate a higher dosage offluphenazine relative to haloperidol given their similarities.

                                                          16
monotherapy.

       The Court understands that the burden is on the Government to prove each of the Sell

Factors by clear and convincing evidence, necessarily exempting Defendant from proposing some

altemative treatment plan to restore competency. However, the implication that there is some

unconsidered and less intrusive therapy that will restore Defendant to competency over two years

after his first psychiatric exam was ordered ignores both the inherent complexity of Defendant's

mental illness and the Government's interest in considering an effective altemative therapy. Stated

another way, the Court concludes that if there was some easier and less intrusive way to treat

Defendant pursuant to the Harper Factors or the Sell Factors, it would have been proposed and

adopted before now. Moreover, the possibility that Defendant is more likely to be restored to

competency through some less intrusive treatment is not supported by his unwillingness to submit

to any other form oftreatment, including oral medication and therapy. ECF No. 121 at 12. In sum,

the Court views the involuntary administration of different antipsychotic medication as essential

for competency restoration. Therefore, the third Sell Factor is satisfied.

D.Involuntary Medication is Medically Appropriate In Light of the Defendant's Condition

       The parties also disagree on the medical appropriateness of the Individualized Treatment

Plan. In order to properly consider whether Option 2A of the Individualized Treatment Plan is

medically appropriate, the Court must consider the context of the Defendant's current condition

and the benefits that may be attained with more effective treatment ofhis schizophrenia.See United

States V. Mackey, 717 F.3d 569, 576 (8th Cir. 2013) (finding uncontroverted evidence that

defendant's quality of life would improve with involuntary medication as dispositive with regard

to the fourth Sell Factor).

       At this stage in his treatment, Defendant is subsisting below competency and experiences



                                                 17
delusions based on a schizophrenia that is only partially treated. See Tr. 79:10-14; 95:24; 96:2-3;

See also ECF No. 117 at 3 (diagnosing Defendant with schizophrenia in partial remission and

recommending further treatment in accordance with the Sell Factors). The parties agree that

leaving Defendant's schizophrenia untreated would not be medically appropriate. Similarly, the

Court finds that leaving Defendant's schizophrenia only partially treated with haloperidol such

that he continues to experience delusions is also medically inappropriate when there is a viable

treatment available. In other words, while the efficacy of any medical treatment must be balanced

against potential side effects, the Court rejects the contention that allowing Defendant to languish

in a state of controlled delusion is in his best medical interest. Because Dr. Graddy has

demonstrated that Option 2A offers a substantial likelihood that the symptoms of Defendant's

schizophrenia will abate and Defendant will be restored to competency, the Court must consider

whether such a benefit is outweighed by the risks posed by potential side effects.

       The Court understands that there is some risk the introduction of olanzapine into

Defendant's treatment will cause the him to experience side effects, particularly elevated liver

enzymes. When Defendant was treated and taken off olanzapine in 2000, he was also taking

chlorpromazine, an antipsychotic medication also known to cause liver problems. Tr. 42:5-7.

Although Defendant's medical record contains a notation that olanzapine was the likely cause of

Defendant's elevated liver enzymes(Tr. 42:13-15), olanzapine rarely causes liver problems in the

general population and there is some question as to what caused the Defendant's elevated liver

enzymes at that time. Tr. 42:5-12; 43:17-19. In contrast with Defendant's treatment with

olanzapine in 2000, the Individualized Treatment Plan calls for careful monitoring of all side

effects (including elevated liver enzymes) by a team of doctors, including a gastroenterologist in

an inpatient setting. The Individualized Treatment Plan also considers and accounts for other more



                                                18
«




    serious side effects that are less likely to occur. Tr. 47-52:24-13 (discussing the risk of elevated

    liver enzymes, along with the side effect of sedation and the small possibility that severe

    complications from injecting antipsychotics will occur); See also ECF No. 117-1 at 4-7

    (discussing the monitoring and management of neuromuscular and metabolic side effects, the risk

    of rare but dangerous side effects, and special considerations for a treatment plan in the BOP).

            In sum, the Court concludes that the likelihood that Option 2A will relieve Defendant's

    delusions and restore him to competency outweighs the risks of the side effects that Dr. Graddy

    has considered and that will be closely monitored after treatment with olanzapine begins,

    consistent with the Individualized Treatment Plan. Moreover, defense counsel has not refuted the

    Government's showing that allowing Defendant to remain incompetent and delusional as a result

    of his partially treated schizophrenia is not in his best medical interest when a treatment option

    that has a substantial likelihood to treat the symptoms of his schizophrenia and restore him to

    competency is available, notwithstanding the potential side effects. Accordingly, the fourth Sell

    Factor is satisfied.


                                           IV. CONCLUSION


            Given the Defendant's state of mind, the Court concludes that Defendant is not competent

    to comply with a Court order to take medication or voluntarily agree to an Individualized

    Treatment Plan. For the foregoing reasons, the Government's Sell Motion is GRANTED with

    respect to Option 2A, but DENIED as to Options 1 and 2B of the Individualized Treatment Plan.

            The Court DIRECTS the Clerk to provide copies of this Order to Defendant's Counsel of

    record, the United States Attorney, and the Federal Bureau of Prisons.

           IT IS SO ORDERED.


    Norfolk, Virginia
    December       ,2019                                                     Raymond A,
                                                                             United States District Judge
                                                    19
